Mason, J.
(concurring specially): The instruction to the effect that Jenkins, because a stranger to the action in which the execution was issued, could not successfully attack the validity of the sale made thereon because of the defective notice appears to me to be correct, unless Jenkins can be said to be in privity with the execution defendant. (10 R. C. L. 1294; 44 Am. Dec. 240 ; 2 Freeman on Executions, § 286; 23 C. J. 642, § 601.) I do not see that the fact that F. B. Hazelwood was not an innocent purchaser affects the matter. However, as the appellee has not attempted to defend his judgment in this court, no extended discussion seems called for.